Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
	
	
	Election/Restrictions
Election was made without traverse in the reply filed on 1/14/2022.  Applicant has elected Group II, corresponding to claims 1-19. Invention Group II, corresponding to claims 20-24, is withdrawn from further consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

First, while this application is in condition for allowance with respect to some claimed subject matter, the subject matter corresponding to claims XYZ was not elected by applicant. Furthermore, applicants’ response to the examiner’s requirement for election of claimed subject matter was deemed to be without traverse. Accordingly, claims 20-24 have been cancelled.

Second, the patent examiner believes that “metallic constitutes” is a typographical error because “constitutes” is a verb. The noun form of this word should be “constituents”, so the constituents”.


Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Nayar (US # 10181800) teaches using an electrochemical energy storage device includes a liquid metal negative electrode, a liquid metal positive electrode, and a liquid salt electrolyte in a power conversion system.

Regarding Claim 1, Yamamiya (US # 20080316344) teaches using a portable electronic device comprising: a display unit which is thermally coupled to a metal heat releasing member thermally coupled to the device case, a phase-changing heat storage which is disposed to be thermally coupled to the heat releasing member and which is insert-molded or formed into a sheet shape wherein the core material of the heat storage is formed of a low melting point metal made of an alloy containing lead, bismuth, tin and cadmium as elements thereof.

Regarding Claim 1, Yang (Yang et al., “Experimental and numerical investigation of low melting point metal based PCM heat sink with internal fins” International Communications constituents (eutectic-BiInSn,) that form a two-phase metallic alloy (TPMA), wherein the metallic constituents are phase change materials (PCM); wherein the TPMA includes a ratio of quantities of each of the metallic constituents (see the abstract detailing the alloy quantities).

Although the prior art references cited (and others not cited), such as Yang, show features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the TPMA has a liquidus temperature value and a solidus temperature value and has at least a liquid phase and at least a solid phase when a temperature value of the TPMA is between the liquidus temperature value and the solidus temperature value; and wherein the TPMA, when at a temperature between the liquidus temperature value and the solidus temperature value, is to facilitate thermal energy storage when coupled to a heat source.

Regarding Claim 19, although the prior art references cited (and others not cited), such as Yang, show features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the TPMA has a liquidus temperature value and a solidus temperature value and has at least a liquid phase and at least a solid phase when a temperature value of the TPMA is between the liquidus temperature value and the solidus temperature value; and wherein the TPMA, when at a temperature between the liquidus temperature value and the solidus temperature value, is to facilitate thermal energy storage when coupled to a heat source

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Colvin (US # 4807696)
Manasijevic et al., “Study of Microstructure and Thermal Properties of the Low Melting Bi-In-Sn Eutectic Alloys” Materials Research. 2018; 21(6): e20180501; https://doi.org/10.1590/1980-5373-MR-2018-0501

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899